Appeal by defendant, as limited by her brief, from so much of a judgment of the Supreme Court, Nassau County, entered July 13, 1971, as granted plaintiff a divorce upon the ground of abandonment, did not extend the award to defendant for support of the parties’ minor child ($50 per week) until the child’s 22d limited the award of counsel fees to defendant to $1,000 and did *613not award defendant alimony and reimbursement for certain expenditures. Judgment modified, on the facts, by increasing the award of counsel fees to defendant to $1,500. As so modified, judgment affirmed insofar as appealed from, without costs. The $500 increase in the counsel fee award shall be paid within 30 days after entry of the order to be made hereon. In our judgment, the award of counsel fees was inadequate to the extent indicated herein. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.